          Case 1:19-cr-00521-PKC Document 46 Filed 02/20/20 Page 1 of 1




                                        February 20, 2020
BY ECF
The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007


               Re:            United States v. Peter Bright,
                              19 Cr. 521 (PKC)

Dear Judge Castel:

         The defense and the Government have consulted about their availability for retrial in the
above-mentioned case. Beginning March 23, both parties and their witnesses are available for
trial on any dates except the following:

   •   March 23 to May 4
   •   May 13 to May 15
   •   May 25 to June 5
   •   June 15 to June 26
   •   July 9 to July 17
   •   July 23 to July 24

       Mr. Bright agrees to the exclusion of time until the new trial date.

                                                             Respectfully submitted,

                                                             ___/s/_________________
                                                             Zawadi Baharanyi
                                                             Amy Gallicchio
                                                             Assistant Federal Defender
                                                             (212) 417-8735




cc: AUSAs Alexander Li and Timothy Howard (ECF)
